Citation Nr: 0336728	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-00 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29 (2003) due to hospitalization 
for a service-connected disability in April 1999.

3.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 (2003) for a period of 
convalescence following hospitalization in April 1999.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disorder, to include as due to the veteran's 
service-connected inactive pulmonary tuberculosis, with left 
fibrous pleurisy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from December 1941 
to August 1944.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Portland, Oregon (RO).

In a statement received in October 2001, the veteran raised 
the issues of entitlement to service connection for a right 
pneumothorax, asthma, asbestosis, depression, loss of use of 
a creative organ, and phrenic nerve damage.  In 
correspondence received in June 2003, the veteran raised the 
issues of entitlement to service connection for 
bronchiectasis and entitlement to an increased rating for 
inactive pulmonary tuberculosis, with left fibrous pleurisy.  
These issues have not been developed for appellate review and 
are therefore referred to the RO for appropriate action.  

The issue of entitlement to service connection for chronic 
obstructive pulmonary disease is being REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part. 




FINDINGS OF FACT

1.  In September 2002, prior to the promulgation of a 
decision in the appeal, the veteran withdrew his appeal as to 
the issue of entitlement to service connection for sleep 
apnea.

2.  In September 2002, prior to the promulgation of a 
decision in the appeal, the veteran withdrew his appeal as to 
the issue of entitlement to a temporary total evaluation 
under the provisions of 38 C.F.R. § 4.29 (2003) due to 
hospitalization for a service-connected disability in April 
1999.

3.  In September 2002, prior to the promulgation of a 
decision in the appeal, the veteran withdrew his appeal as to 
the issue of entitlement to a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 (2003) for a period of 
convalescence following hospitalization in April 1999.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for sleep apnea, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2003).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.29 (2003) 
due hospitalization for a service-connected disability in 
April 1999, have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2003).

3.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to a temporary total 
rating under the provisions of 38 C.F.R. § 4.30 (2003) for a 
period of convalescence following hospitalization in April 
1999, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a rating decision dated in November 1999, the issues of 
entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29 due to hospitalization for a 
service-connected disability in April 1999, and entitlement 
to a temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 for a period of convalescence following 
hospitalization in April 1999, were denied.  The veteran 
perfected an appeal as to these issues in March 2000.  In a 
statement received at the RO in September 2002 the veteran 
stated that he wished to withdraw his appeals as to these 
issues.

By a rating decision dated in September 2001, the issue of 
entitlement to service connection for sleep apnea was denied.  
The veteran perfected an appeal as to that issue in 
January 2002.  In a statement received at the RO in 
September 2002, the veteran stated that he wished to withdraw 
his appeal as to the issue of entitlement to service 
connection for sleep apnea.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

Prior to the promulgation of a decision by the Board, the 
veteran indicated that he wished to withdraw his appeal 
relevant to the issues of entitlement to service connection 
for sleep apnea and entitlement to temporary total 
evaluations due to hospitalization for service-connected 
disability and for a period of convalescence following 
hospitalization in April 1999.  As a result, no allegation of 
error of fact or law remains before the Board for 
consideration with regard to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
these issues and it is dismissed.


ORDER

The claims of entitlement to service connection for sleep 
apnea, entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29 due to hospitalization for a 
service-connected disability in April 1999, and entitlement 
to a temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 for a period of convalescence following 
hospitalization in April 1999 are dismissed.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), are applicable to the issue 
of entitlement to service connection for chronic obstructive 
pulmonary disease.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The record does not reflect that the 
RO has fully complied with the notification requirements of 
the VCAA and the implementing regulations specific to the 
veteran's chronic obstructive pulmonary disease claim.  

At the time of his personal hearing in June 2003, the veteran 
and his spouse reported receipt of VA treatment for pulmonary 
problems since 2001, and as recently as March 2003.  Although 
the veteran submitted some records at the time of the 
hearing, he testified that additional records were available.  
Also, in June 2003, the veteran submitted a signed release 
for VA to obtain records of past pulmonary treatment from a 
private physician.  Thus it appears that VA and private 
records potentially supportive of the claim have not yet been 
associated with the claims folder.  

Moreover, the veteran objects to the March 2001 VA 
examination opinion, that it is "as likely as not" that 
chronic obstructive pulmonary disease is related to cigarette 
smoking.  The veteran has since provided clarifying testimony 
as to the extent and duration of his tobacco use and has also 
argued that the March 2001 VA examiner failed to address the 
likelihood that service-connected tuberculosis factored into 
the development of chronic obstructive pulmonary disease, 
either by causation or aggravation.  The Board agrees that a 
clarifying opinion would be useful in this case.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The RO should invite the 
veteran to submit competent evidence of a 
causal link between chronic obstructive 
lung disease and service or service-
connected tuberculosis.  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  The RO should 
specifically request records from S. 
Whitson, M.D., for whom the veteran 
supplied a signed release in June 2003.  
In any event, the RO should associate 
with the claims file records of VA 
treatment and/or evaluation for 
respiratory problems since in or around 
September 2001.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform him and 
request him to submit the outstanding 
evidence.

4.  The RO should schedule the veteran 
for a VA pulmonary examination.  The 
claims file, to include any additionally 
received evidence and a copy of this 
remand, must be made available to the 
examiner and review of such should be 
reflected in the completed examination 
report.  The examiner is requested to 
provide an opinion as to the likelihood 
(using the standard more likely than not, 
less likely than not, or, at least as 
likely as not) that chronic obstructive 
pulmonary disease a) had its onset during 
or is otherwise directly related to 
active service; b) was caused by service-
connected pulmonary tuberculosis, and, c) 
worsened in severity due to service-
connected pulmonary tuberculosis.  The 
rationale for all opinions expressed 
should be provided.

5.  After all indicated notice and 
development has been accomplished, the RO 
should readjudicate the claim of 
entitlement to service connection for 
chronic obstructive pulmonary disease.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded the appropriate period 
of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



